Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giordano et al. (US 2018/0137319 A1) hereinafter Giordano.
Regarding Claim 1, Giordano teaches a method, comprising: configuring cameras of a scanner to capture (fig.1; scanner 100 with camera 108), by each camera (fig.1), a first configurable number of image frames for codes during a short exposure mode of operation (fig.5; Para.0023 and 0030; setting the shutter for number of images of short exposures) and a second configurable number of second image frames during a long exposure mode of operation (fig.5; Para.0023 and 0030; setting the shutter for number of images of long exposures); and controlling activation signals sent to the cameras during the long exposure mode of operation (fig.1; Para.0030 and 0048-0050; processor send signals and utilizes timing module 124 to start and stop exposures).  

Regarding Claim 2, Giordano teaches the method of claim 1, wherein configuring further includes obtaining the first configurable number and the second configurable number as a ratio for context switching of exposure modes (fig.5; Para.0030 and 0048-0050; timing module 124 to start and stop exposures scanning modes for physical substrate or digitally displayed).  

Regarding Claim 3, Giordano teaches the method of claim 2, wherein obtaining further includes receiving the ratio from a scanner interface of a transaction terminal that is connected to the scanner for item code reading and mobile device displayed code reading during a transaction at the transaction terminal (Fig.2B; Para.0032; scanning the barcode from the display code 130 on a mobile device 134).  

Regarding Claim 4, Giordano teaches the method of claim 2, wherein obtaining further includes determining the ratio from a configuration barcode read by the scanner (Para.0043; barcode reader).  

Regarding Claim 5, Giordano teaches the method of claim 1, wherein configuring further includes setting the first configurable number to 5 and setting the second configurable number to 1 (fig.3-5; Para.0040-0042; exposure periods and numbers of exposure are can be optimized which means it can be the 5 or 1). 

Regarding Claim 7, Giordano teaches the method of claim 1, wherein controlling further includes sending the activation signals based on a state of illumination associated with illumination sources of the scanner (fig.5; Para.0033-0034 and para.0048; controlling the illuminator 106 for prefer scanning mode and state of illumination).  

Regarding Claim 8, Giordano teaches the method of claim 1, wherein controlling further includes sending the activation signals based on (fig.5; fig.5; Para.0033-0034 and para.0048; a timing associated with activation of illumination sources of the scanner).

Regarding Claim 9, Giordano teaches the method of claim 1, wherein controlling further includes sending the activation signals upon receiving a falling edge interrupt for illumination associated with illumination sources of the scanner (fig.5; Para.0047-0049; falling edge of the illuminator 106 of the illumination sources for barcode scanner 100).  

Regarding Claim 10, Giordano teaches the method of claim 1, wherein controlling further includes sending the activation signals without changing existing illumination source activation signals for illumination sources of the scanner and without changing a rate by which the existing illumination source activation signals are sent to the illumination sources on the scanner (Para.0033-0034; controlling the illuminator 106 for prefer scanning mode).  

Regarding Claim 11, Giordano teaches the method of claim 1 further comprising, reading (fig.2B), by the scanner (fig.2B), the codes as item codes displayed on items and at least one mobile device code displayed on a display of a mobile device during a transaction at a transaction terminal that is connected to the scanner (Fig.2B; Para.0032; display code 130 on a mobile device 134).  

Regarding Claim 12, Giordano teaches a method, comprising: controlling cameras of a scanner for capturing a code in a first number of image frames during a short exposure mode of operation for the cameras (fig.2B; barcode scanner) and during a transaction at a transaction terminal (fig.2A-2B; scanning barcode for transaction); and controlling the cameras for capturing the code in a second number of image frames during a long exposure mode of operation for the cameras and during the transaction (fig.5; Para.0023 and 0030; setting the shutter for number of images of long exposures); Docket No. 20-021413wherein controlling the cameras during the long exposure mode of operation for the cameras further includes controlling a timing for activating the cameras during the long exposure mode of operation for the cameras based on a state of illumination associated with illumination sources of the scanner (fig.1; Para.0030 and 0048-0050; processor send signals and utilizes timing module 124 to start and stop exposures for different modes associated with illumination which can be paper barcode for electronic barcode).  

Regarding Claim 13, Giordano teaches the method of claim 12, wherein controlling the cameras during the short exposure mode of operation for the cameras further includes setting the first number and the second number from a ratio obtained as a configuration setting for context switching of exposure modes for the scanner.  

Regarding Claim 14, Giordano teaches the method of claim 13, wherein setting further includes obtaining the ratio from a scanner interface of the transaction terminal, wherein the first number of the ratio is greater than the second number of the ratio (fig.6; first and second exposure mode).  

Regarding Claim 15, Giordano teaches the method of claim 12, wherein controlling the cameras during the long exposure mode of operation for the cameras further includes processing the timing without changing an existing timing and an existing rate associated with activating the illumination sources on the scanner during the transaction (fig.2A-2B; Para.0047-0049; controlling the illumination during the barcode scanning from the electronic device like smart phone).  

Regarding Claim 16, Giordano teaches the method of claim 12, wherein controlling the cameras during the long exposure mode of operation for the cameras further includes sending activation signals to the cameras when the state is associated with decreasing values for the illumination (Para.0025 and Para.0047-0049; controlling the illumination barcode scanning of electronic display). 
 
Regarding Claim 17, Giordano teaches the method of claim 12, wherein controlling the cameras during the long exposure mode of operation for the cameras further includes sending activation signals to the cameras when a falling edge interrupt for the illumination is received (fig.5; Para.0047-0049; falling edge of the illuminator 106 of the illumination sources for barcode scanner 100).  

Regarding Claim 18, Giordano teaches the method of claim 12 further comprising, reading, by the scanner, the code from the first number of image frames and the second number of image frames as a single item code displayed on an item during the transaction or as a single code displayed on a display of a mobile device during the transaction (Para.0001; display within a single frame time).  

Regarding Claim 19, Giordano teaches a scanner (fig.1), comprising: cameras (fig.1; camera); a processor (fig.1; processor 102); a non-transitory computer-readable storage medium comprising executable instructions (fig.1); the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform operations comprising: setting a first number of image frames that is to be captured by the cameras during a short exposure mode of operation for the cameras based on a configured ratio setting (fig.5; Para.0033; short exposure time); setting a second number of image frames that is to be captured by the cameras during a long exposure mode of operation for the cameras based on the configured ratio setting (fig.5; Para.0023 and 0030; setting the shutter for number of images of long exposures), wherein the first number of the configured ratio setting is greater than the second number of the configured ratio setting (fig.6; first and second exposure mode); and controlling activation of the cameras during the long exposure mode of operation for the cameras and during a transaction at a transaction terminal based on a falling edge interrupt received for illumination associated with illumination sources of the scanner (fig.1; Para.0030 and 0048-0050; processor send signals and utilizes timing module 124 to start and stop exposures for different modes associated with illumination which can be paper barcode for electronic barcode). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2018/0137319 A1) hereinafter Giordano in view of Pang et al. (US 2020/0193112 A1) hereinafter Pang.
Regarding Claim 6, Giordano teaches the method of claim 1, wherein configuring further includes  	
Giordano does not teach performing the configuring on a bioptic scanner comprising 3 cameras, wherein the scanner is the bioptic scanner.

Pang teaches performing the configuring on a bioptic scanner comprising 3 cameras, wherein the scanner is the bioptic scanner (fig.2 and 4; Para.0044 and para.0057; bioptic scanner 406; camera 202A-202C).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano to include performing the configuring on a bioptic scanner comprising 3 cameras, wherein the scanner is the bioptic scanner as taught by Pang to improve barcode image scanner (see background).

Regarding Claim 20, Giordano in view of Pang teach scanner of claim 19, wherein the cameras comprise three cameras, wherein the scanner is a bioptic scanner (Pang: fig.2 and 4; Para.0044 and para.0057; bioptic scanner 406; camera 202A-202C), and wherein the first Docket No. 20-021415number is 5 of the configured ratio setting is 5 and the second number of the configured ratio setting is 1 (Giodano: fig.3-5; Para.0040-0042; exposure periods and numbers of exposure are can be optimized which means it can be the 5 or 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698